                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   )
                                            )
                                            )
                                            )
       vs.                                  )       Criminal No. 18-216
                                            )
DANNY JACKSON,                              )
                                            )
              Defendant.                    )


AMBROSE, Senior District Judge



                       MEMORANDUM OPINION AND ORDER DENYING
                   APPLICATION FOR EMERGENT RELEASE ON CONDITIONS


       I.      INTRODUCTION

       On October 1, 2019, Defendant, Danny Jackson, changed his plea to guilty to Counts 1

and 2 of the Superseding Indictment charging him with conspiracy to possess and possession

with intent to distribute and distribute five kilograms or more of a mixture and substance

containing a detectable amount of cocaine. He currently is scheduled to be sentenced on April

27, 2020.    The nature of Defendant’s offense is serious, and his agreed-upon term of

imprisonment is significant. Specifically, as set forth in the plea agreement, Defendant has

agreed to a 10-year prison term for his plea of guilty to the two-count superseding indictment.

[ECF No. 188]. Defendant now seeks review of the detention order and asks to be released to

home confinement from the Allegheny County Jail, in which he currently is incarcerated pending

sentence, on the grounds that his medical conditions (severe asthma and allergies), coupled

with the current COVID-19 outbreak, place his health at risk. [ECF No. 233]. The Government

has filed a response opposing Defendant’s motion. [ECF No. 236]. After careful consideration

of the submissions of both parties, and for the following reasons, Defendant’s Motion is denied.
       II.     PROCEDURAL HISTORY

       On July 18, 2018, United States Magistrate Judge Maureen P. Kelly issued a criminal

complaint, at case No. 18-mj-953, charging Defendant with conspiracy to distribute more five or

more kilograms of cocaine in violation of 21 U.S.C. § 846. On July 24, 2018, Defendant waived

his preliminary and detention hearings, and Magistrate Judge Lisa Pupo Lenihan entered a

detention order. [ECF Nos. 33, 34]. On August 15, 2018, the grand jury returned a two-count

Indictment charging Defendant with one count of conspiracy to possess with intent to distribute

and one count of possession with intent to distribute five kilograms or more of a mixture and

substance containing a detectable amount of cocaine contrary to the provisions of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(A)(ii), in violation of 21 U.S.C. § 846. [ECF No. 35].

       On September 18, 2018, Defendant filed a Motion to Modify Conditions of Release,

seeking release from detention.     [ECF No. 57].     In response, Magistrate Judge Robert C.

Mitchell held a detention hearing on October 1, 2018. [ECF No. 59]. Prior to the detention

hearing, on September 26, 2018, the grand jury returned a Superseding Indictment adding a

third alleged co-conspirator to the conspiracy charge at Count 1 of the case. [ECF No. 75]. The

charges against Defendant in the Superseding Indictment remained the same as the charges in

the original Indictment. See id, At the conclusion of the October 1, 2018 detention hearing,

Magistrate Judge Mitchell issued an Order of Detention denying Defendant’s Motion and

ordering his continued detention. [ECF No. 89]. In support of his order, Magistrate Judge

Mitchell cited several factors including:    (1) probable cause based upon indictment and

testimony including recovery of over 5kg of cocaine and a large sum of cash; (2) strong

likelihood of conviction; (3) conviction would require a lengthy mandatory minimum sentence of

20 years; (4) Defendant previously committed offenses while on supervision; and (5)

Defendant’s extensive criminal record including drug convictions. Id. at 3. One year later, on

October 1, 2019, Defendant entered his 11(c)(1)(C) guilty plea to both counts of the



                                                2
Superseding Indictment in this case. [ECF No. 188-1]. In the written plea agreement, the

parties recommend a sentence of imprisonment of 10 years. Id. ¶ C3.

        On March 21, 2020, Defendant filed the instant Application for Emergent Release on

Conditions seeking release from custody due to the COVID-19 pandemic. [ECF No. 233].

        III.    DISCUSSION

        Because Defendant has pled guilty to his role in a drug conspiracy and is awaiting

sentence, 18 U.S.C. § 3143 applies. 1 18 U.S.C. § 3143(a)(2) provides that once a Defendant is

found guilty of this offense, detention is presumed prior to sentence unless:

        (A)(i) the judicial officer finds there is a substantial likelihood that a motion for
        acquittal or new trial will be granted; or (ii) an attorney for the Government has
        recommended that no sentence of imprisonment be imposed on the person; and
        (B) the judicial officer finds by clear and convincing evidence that the person is
        not likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2). In this case, subsections (A)(i) and (A)(ii) are plainly inapplicable, given

that Defendant has pled guilty and the Government has not recommended that no sentence be

imposed. Moreover, and in any event, I cannot find by clear and convincing evidence that

Defendant does not pose a danger to any person or the community given the serious nature of

the offense in this case and the lengthy agreed-upon sentence of 10 years imprisonment for a

serious drug conspiracy.

        Defendant invites me to speculate that COVID-19 is present or imminent in the

Allegheny County Jail and, therefore, that his health conditions justify the extreme measure of

releasing him to home detention pending sentence. I do not agree that such a release is

warranted by the facts of this case, or the actual circumstances at the jail. Although I recognize

the potential for exposure, that potential unfortunately exists anywhere in the community.

Moreover, the Allegheny County Jail, along with this Court and all local authorities, have taken

1 In his application for release, Defendant cites to 18 U.S.C. § 3142, which pertains to the release of a

defendant pending trial. [ECF No. 233-4]. Because Defendant has pled guilty and is now pending
sentencing, not trial, Section 3142 does not apply. Instead, as set forth above, Section 3143 is the
applicable provision. Even if I were to consider the Section 3142 factors, defendant is not entitled to
release for all of the reasons set forth in this order and in Magistrate Judge Mitchell’s Order of Detention.

                                                     3
necessary steps and precautions to help stop the spread of COVID-19 among our local

population, as well as the jail.    Certainly, if I were to entertain this request, many other

defendants would flood the courts with similar requests. I also must keep in mind the substantial

burden that releasing Defendant and similarly-situated defendants would place on the U.S.

Probation Office at a time when conditions already are not conducive to such monitoring. In

fact, my colleagues, Senior District Judge Arthur J. Schwab and District Judge Nicholas Ranjan,

recently have dealt with comparable motions, which also were denied in well-reasoned,

thoughtful decisions. See United States v. Harris, Crim. No. 18-00152-AJS (ECF No. 986) (Mar.

20, 2020); United States v. Penney, et al., 2:19-cr-8-NR (ECF No. 1795) (Mar. 18, 2020); see

also United States v. Davis, No. 19-604, Order (3d Cir. Mar. 20, 2020) (denying defendant’s

emergency motion for bail pending appeal due to COVID-19 and underlying medical conditions,

with leave to renew if diagnosed with COVID-19).

       In short and in sum, although Defendant’s health conditions rightfully are of concern, and

the COVID-19 pandemic is, as the Government describes, extraordinary, these factors do not

outweigh the factors discussed above and considered initially by Magistrate Judge Mitchell in

ordering that Defendant continue to be detained. Accordingly, I find that detention remains

warranted and that Defendant’s Application for Emergent Release on Conditions [ECF No. 233]

is DENIED. Defendant’s additional request that Exhibit A to his Motion be placed under seal is

granted, and the Clerk of Court is ordered to seal Exhibit A [ECF No. 233-1] forthwith.

                                             SO ORDERED, this 24th day of March, 2020:


                                             BY THE COURT:



                                                    ___________________________
                                                    Donetta W. Ambrose
                                                    United States Senior District Judge




                                                4
